                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

LESLIE LIS HOFFMAN,
                                                 CASE NUMBER: 19-10843
                     Plaintiff,                  HONORABLE VICTORIA A. ROBERTS
                                                 MAGISTRATE JUDGE GRAND
v.

COMMISSIONER OF SOCIAL SECURITY,

                     Defendant.
                                           /

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On September 25, 2019, Magistrate Judge Grand issued a Report and

Recommendation [Doc. 11], recommending that Defendant’s Motion for Summary

Judgement be [Doc. 10] be GRANTED and Plaintiff’s Motion for Summary Judgment

[Doc. 9] DENIED. Neither party filed objections within the fourteen day period pursuant

to Fed.R.Civ.P 72(b) and 28 U.S.C. § 636(b)(1). Accordingly, the Court adopts the

Report and Recommendation.

       Defendant’s motion is GRANTED and Plaintiff’s motion is DENIED. Judgment

will enter in favor of Defendant.

       IT IS ORDERED.

                                        s/ Victoria A. Roberts
                                        Victoria A. Roberts
                                        United States District Judge

Dated: October 31, 2019
